RAPER, Justice,
dissenting.
I dissent from-the order of the court denying a rehearing. It is my individual view that the majority arrived at an erroneous conclusion and overlooked important matters necessary to a correct decision, as outlined in my dissent to the majority decision. I am also now convinced, upon reflection, that I should not have joined with the majority sustaining reinstatement of the *204plaintiff. The court, in reinstating plaintiff as a school teacher and awarding back pay and benefits, has deprived the school board of its role as fact finder and substituted its judgment for that of the school board. Shenefield v. Sheridan County School District No. 1, Wyo.1976, 544 P.2d 870. Even though the court may have previously considered the material now submitted in support of the petition for rehearing, I know of no rule which prohibits the court from changing its collective mind, adopting the views of the dissent and admitting that it misapprehended matters material to a proper disposition of the case.
I dissent from the order of the court denying the Motion of the Wyoming School Boards Association to appear as amicus curiae in support of the petition for rehearing. The decision of this court has, if permitted to stand, seriously deteriorated the vital role of school boards in the management of local school systems, particularly in the employment and discharge of school teachers, all as pointed out in my dissent to the majority decision. While amicus curiae cannot petition for rehearing, Burns v. State, 1918, 25 Wyo. 491, 173 P. 785, those having a crucial and concerned interest, certainly justified in this case, should be heard in support of the petition, particularly in this matter of great public interest where the functions of elected representatives of the people are affected.